         Case 1:21-cv-00350-KPF Document 14 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOANNA LEIS,
                             Plaintiff,
                                                        21 Civ. 350 (KPF)
                      -v.-
FLAG COMMUNICATION US, LTD,                                  ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      By Order dated March 18, 2021, this case was referred to mediation.

(Dkt. #13). Accordingly, the initial pre-trial conference currently scheduled for

April 2, 2021, is hereby ADJOURNED pending the completion of mediation.

      SO ORDERED.

Dated:       March 23, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
